Exhibit 10.1 Branch Purchase and Assumption Agreement by and among River Valley Financial Bank and The New Washington State Bank March 3, 2010 Table of Contents ARTICLE I DEFINITIONS 1 Section 1.01 Definitions. 1 ARTICLE II TERMS OF PURCHASE 4 Section 2.01 Assets. 4 Section 2.02 Liabilities. 4 Section 2.03 Pro-Rated Adjustment of Income and Expenses. 5 Section 2.04 Adjustments. 5 ARTICLE III TRANSFER OF ASSETS 5 Section 3.01 Real Estate. 5 Section 3.02 Fixed Assets. 6 Section 3.03 Cash on Hand. 6 Section 3.04 Records and Telephone Numbers. 6 Section 3.05 Contracts. 6 Section 3.06 Prepaid Expenses. 6 Section 3.07 Retirement Accounts. 6 Section 3.08 Allocation. 7 Section 3.09 Transfer Taxes. 7 Section 3.10 Destruction of Property. 7 ARTICLE IV CLOSING 7 Section 4.01 Closing Date. 7 Section 4.02 Closing Payment. 8 Section 4.03 Deliveries by Seller. 8 Section 4.04 Deliveries by Buyer. 8 ARTICLE V REPRESENTATIONS AND WARRANTIES OF SELLER 8 Section 5.01 Organization and Authority. 8 Section 5.02 Conflicts; Consents; Defaults. 8 Section 5.03 Title to Real Estate. 9 Section 5.04 Title to Assets Other Than Real Estate. 9 Section 5.05 Deposits. 9 Section 5.06 Contracts. 10 Section 5.07 Tax Matters. 10 Section 5.08 Employee Matters. 10 Section 5.09 Environmental Matters. 11 Section 5.10 Litigation. 11 Section 5.11 Performance of Obligations. 11 Section 5.12 Compliance with Law. 11 Section 5.13 Brokerage. 12 Section 5.14 Records. 12 Section 5.15 Insurance. 12 Section 5.16 Regulatory Enforcement Matters. 12 i Section 5.17 Community Reinvestment Act. 12 Section 5.18 Regulatory Approvals. 12 Section 5.19 Disclosure. 12 ARTICLE VI REPRESENTATIONS AND WARRANTIES OF BUYER 13 Section 6.01 Organization and Authority. 13 Section 6.02 Conflicts; Defaults. 13 Section 6.03 Litigation. 13 Section 6.04 Regulatory Approvals. 13 Section 6.05 Community Reinvestment Act. 13 Section 6.06 Brokerage. 14 Section 6.07 Antitrust. 14 Section 6.08 Pro Forma Capital Requirements. 14 Section 6.09 Disclosure. 14 ARTICLE VII COVENANTS 14 Section 7.01 Reasonable Best Efforts. 14 Section 7.02 Press Releases. 14 Section 7.03 Access to Records and Information; Personnel; Customers. 15 Section 7.04 Operation in Ordinary Course. 15 Section 7.05 Regulatory Applications and Third Party Consents. 16 Section 7.06 Title Insurance and Surveys. 17 Section 7.07 Environmental Reports. 18 Section 7.08 Further Assurances. 19 Section 7.09 Payment of Checks. 20 Section 7.10 Close of Business on Closing Date. 20 Section 7.11 Confidentiality of Records. 20 Section 7.12 Solicitation of Customers. 20 Section 7.13 Installation/Conversion of Signage/Equipment. 21 Section 7.14 Seller Activities After Closing. 21 Section 7.15 Maintenance of Records by Buyer. 21 ARTICLE VIII EMPLOYEES 21 Section 8.01 Employees. 21 Section 8.02 Employment Contracts and Employee Benefit Plans. 23 Section 8.03 Employee Documents. 23 ARTICLE IX CONDITIONS TO CLOSING 23 Section 9.01 Conditions to the Obligations of Seller 23 Section 9.02 Conditions to the Obligations of Buyer. 24 Section 9.03 Condition to the Obligations of Seller and Buyer. 26 ARTICLE X INDEMNIFICATION 26 Section 10.01 Indemnification by Seller. 26 Section 10.02 Indemnification by Buyer. 27 Section 10.03 Limitation on Losses; Deductible. 27 ii ARTICLE XI TERMINATION 28 Section 11.01 Termination. 28 Section 11.02 Effect of Termination and Abandonment. 29 ARTICLE XII OTHER AGREEMENTS 29 Section 12.01 Holds and Stop Payment Orders. 29 Section 12.02 ACH Items and Recurring Debits. 29 Section 12.03 Withholding. 29 Section 12.04 Retirement Accounts. 30 Section 12.05 Interest Reporting. 30 Section 12.06 Notices to Depositors. 30 Section 12.07 Card Processing and Overdraft Coverage. 31 Section 12.08 Taxpayer Information. 31 ARTICLE XIII GENERAL PROVISIONS 31 Section 13.01 Attorneys’ Fees. 31 Section 13.02 No Third Party Beneficiaries. 31 Section 13.03 Notices. 31 Section 13.04 Assignment. 32 Section 13.05 Successors and Assigns. 32 Section 13.06 Governing Law. 32 Section 13.07 Entire Agreement. 32 Section 13.08 Headings. 32 Section 13.09 Severability. 33 Section 13.10 Waiver. 33 Section 13.11 Counterparts. 33 Section 13.12 Force Majeure. 33 Section 13.13 Schedules. 33 Section 13.14 Knowledge. 33 Section 13.15 Survival. 33 Section 13.16 Transfer Charges and Assessments. 33 Section 13.17 Breaches of Agreements with Third Parties. 33 Section 13.18 Specific Performance. 33 Exhibit A Contracts Exhibit A(1) Excluded Deposits Exhibit B Fixed Assets Exhibit C Prepaid Expenses Exhibit D Real Estate Exhibit 2.02(a) Assignment and Assumption Agreement Exhibit 3.01(a) Form of Corporate Warranty Deed Exhibit 3.01(b) Form of Vendor’s Affidavit Exhibit 3.02(a) Bill of Sale and Assignment Exhibit 3.07 Retirement Account Transfer Agreement Exhibit 5.05(b) Deposits iii Branch Purchase And Assumption Agreement This Branch Purchase and Assumption Agreement (“Agreement”) is made and entered into as of this3rd day of March, 2010, by and among The New Washington State Bank (“Seller”), an Indiana commercial bank having its home office in New Washington, Indiana, and River Valley Financial Bank (“Buyer”), a federal savings bank having its home office in Madison, Indiana. RECITALS WHEREAS, the Seller owns and operates a banking office located at 2675 Charlestown Road, New Albany, Indiana (the “Branch Office”); WHEREAS, Buyer desires to acquire certain assets and assume certain liabilities of Seller associated with the Branch Office, and Seller desires to transfer to Buyer such assets and liabilities, all as described in more detail below; and WHEREAS, Buyer desires to operate the Branch Office of Seller as a branch of Buyer; NOW THEREFORE, for and in consideration of the premises and the mutual agreements, representations, warranties and covenants herein contained, the parties, intending to be bound, hereby agree as follows: ARTICLE I DEFINITIONS Section 1.01 Definitions.In addition to the terms defined elsewhere in this Agreement, as used herein, the following terms have the definitions indicated: “Accrued Interest” on Deposits means interest that is accrued but unposted through the close of business on the Closing Date. “ACH Items” means automated clearing house debits and credits including social security payments, federal recurring payments, and other payments debited and/or credited to or from Deposit accounts pursuant to arrangements between the owner of the account and third party initiating the credits or debits. “Affiliate” of a party means any person, partnership, corporation, association or other legal entity directly or indirectly controlling, controlled by, or under common control with that party. “APY” means Annual Percentage Yield as defined in Regulation DD, i.e., the total interest earned on a deposit, based on the interest rate and the frequency of compounding for a 365 day period, and expressed as a percentage. “APYE” means Annual Percentage Yield Earned as defined in Regulation DD. “Assets” means the Real Estate, Fixed Assets, the Contracts, the Cash on Hand, the Records, the Safe Deposit Boxes, the Prepaid Expenses, and the Telephone Numbers. “Branch Office” means the branch office of Seller located at 2675 Charlestown Road, New Albany, Indiana 47150. “Business Day” shall mean any Monday, Tuesday, Wednesday, Thursday, or Friday that is not a federal or Indiana state holiday generally recognized by Indiana commercial banks. “Cash on Hand” means all petty cash, vault cash, and teller cash located at the Branch Office. “Closing” and “Closing Date” shall have the meanings assigned to them in Section 4.01 of the Agreement. “Contracts” means the service and maintenance agreements and the other agreements, licenses and permits to which Seller is a party (including contracts relating to the Safe Deposit Boxes) listed on Exhibit A hereto. “Deposit or Deposits” means a deposit or deposits as defined in Section 3(l)(1) of the Federal Deposit Insurance Act (“FDIA”) as amended, 12 U.S.C. Section 1813(l)(1), including without limitation the aggregate balances of all savings accounts with positive balances domiciled at the Branch Office, including accounts accessible by negotiable orders of withdrawal (“NOW” accounts), other demand instruments, Retirement Accounts, and all other accounts and deposits, together with Accrued Interest thereon, if any; provided, however, that Deposit or Deposits shall not include the deposit accounts listed on Exhibit A(1). “DFI” means the Indiana Department of Financial Institutions. “Encumbrances” means all mortgages, claims, charges, liens, encumbrances, easements, restrictions, options, pledges, calls, commitments, security interests, conditional sales agreements, title retention agreements, leases, and other restrictions of any kind whatsoever. “Environmental Laws” are defined in Section 5.09(a). “Excluded Assets” are defined in Section 2.01(b). “Excluded Liabilities” are defined in Section 2.02(b). “FDIC” means the Federal Deposit Insurance Corporation. “Fed Funds Rate” means the rate for that day set forth opposite the caption “Federal Fund (Effective)” in the daily statistical release designated as “Composite 3:30 p.m. Quotations for U.S. Government Securities,” or any successor publication, published by the Federal Reserve Bank of New York. 2 “Fixed Assets” means all furniture, equipment, trade fixtures, ATMs, office supplies,and all other tangible personal property owned or leased by Seller, located in or upon the Branch Office or used in the Seller’s Branch Office business, and described on Exhibit B hereto, which includes the depreciated book value of those Fixed Assets as of December 31, 2009. “GAAP” means generally accepted accounting principles consistently applied by Seller. “Governmental Authority” means any court, administrative agency or commission or other federal, state or local governmental authority or instrumentality. “IRA” means Individual Retirement Account. “IRS” means Internal Revenue Service. “Liabilities” means the liabilities defined in Section 2.02 hereof. “Prepaid Expenses” means the prepaid expenses relating to the Branch Office, recorded or reflected on the books of Seller at the close of business on the Closing Date (including, without limitation, prepaid FDIC deposit premiums relating to the Deposits but excluding any prepaid insurance and prepaid expenses related to obligations not be assumed by Buyer) listed or described on Exhibit C hereto. “Purchase Price” is defined in Section 2.01(c) hereof. “Real Estate” means the real estate, buildings and fixtures owned by the Seller as of the date hereof described in Exhibit D attached hereto, upon and at which is located the Branch Office. “Records” means (i) all open records and original documents, located at the Branch Office or in centralized servicing areas pertaining to the Safe Deposit Boxes or the Deposits, all of which shall comply with all applicable laws, regulations, rules, and business practices with respect to the Safe Deposit Boxes and the Deposits acquired from Seller pursuant to this Agreement; and (ii) an account history of all accounts related to Deposits, Cash on Hand, and Safe Deposit Boxes. Records includes but is not limited to signature cards, customer cards, customer statements, legal files, pending files, all open account agreements, Retirement Account agreements, Safe Deposit Box records, and computer records. “Recurring Debit” means payments made directly from a Deposit account to a third party on a regularly scheduled basis pursuant to arrangements between the owner of the account and the third party receiving the payments directly. “Retirement Accounts” means any Deposit account, generally known as IRAs, Keoghs or SEPs, maintained by a customer for the stated purpose of the accumulation of funds to be drawn upon at retirement. 3 “Safe Deposit Boxes” means all right, title and interest of Seller in and to any safe deposit business conducted at the Branch Office as of the close of business on the Closing Date. “Telephone Numbers” means the telephone and facsimile numbers associated with the Branch Office. “TIN” means Taxpayer Identification Number. “Transactions” means the purchase and transfer contemplated by Articles II and III. ARTICLE II TERMS OF PURCHASE Section 2.01 Assets. (a)Purchase and Sale. At the Closing and subject to the terms and conditions set forth in this Agreement, Seller shall sell, convey, assign, and transfer to Buyer and Buyer shall purchase and acquire from Seller all of Seller’s right, title, and interest in and to the Assets. (b)Excluded Assets.All assets, properties and rights of Seller not expressly included in the Assets are excluded from the transactions contemplated by this Agreement (the "Excluded Assets"). (c)Purchase Price. In consideration for the Assets acquired by Buyer and the assumption of the Liabilities by Buyer under this Agreement, Seller shall pay in cash to Buyer (the “Purchase Price”) at Closing an amount equal to the aggregate amount of the Deposits, plus Accrued Interest thereon, less the sum of (a) $575,000, (b) the amount of the accrued and unpaid real and personal property taxes relating to the Real Estate and the Assets, and (c) the face amount of the Cash on Hand. Such payment formula shall be further adjusted in accordance with Section 2.03 hereof (the “Purchase Price Calculation”). In the event that the preceding formula results in a positive number, the Seller will pay the positive amount to the Buyer in immediately available funds at Closing. In the event the preceding formula produces a negative number, the absolute value of such amount shall be paid by the Buyer to the Seller by wire transfer on the Closing Date, and the Seller shall have no obligation to make any payment to the Buyer. Section 2.02 Liabilities. Subject to the terms and conditions of this Agreement, Buyer, on the Closing Date, shall assume and agree to pay, discharge and perform when lawfully due, the following obligations debts and liabilities of Seller (the “Liabilities”): (a)Deposits and Contracts. Each liability for the payment and performance of Seller’s obligations on the Deposits and the Contracts in accordance with the terms of such Deposits and Contracts in effect on the Closing Date, pursuant to the form of Assignment and Assumption Agreement attached to this Agreement as Exhibit 2.02(a). 4 (b)No Other Debt Obligations or Liabilities Assumed. It is understood and agreed that, except as expressly set forth in this Section 2.02, Buyer shall not assume or be liable for any of the debts, obligations, or liabilities of Seller of any kind and nature whatsoever, fixed or contingent, with respect to any period prior to or after the Closing Date (the “Excluded Liabilities”). Section 2.03 Pro-Rated Adjustment of Income and Expenses.All utility payments, real and personal property lease payments, and similar expenses and charges relating to the Real Estate and the Assets and all Federal Deposit Insurance Corporation (“FDIC”) premiums and assessments relating to the Deposits assumed, and any unearned income associated with the Safe Deposit Boxes shall be pro­rated between the parties as of the Closing Date on the basis of a 365-day year; provided, however, that all real and personal property taxes relating to the Real Estate and the Assets shall not be prorated and shall be paid by Buyer in accordance with Section 2.01(c). To the extent any such item has been prepaid by the Seller for a period extending beyond the Closing Date, there shall be a proportionate monetary adjustment in favor of the Seller provided the Buyer is permitted to assume or purchase the same for no additional consideration. All security deposits made by the Seller with respect to the Branch Office shall be reimbursed to Seller to the extent the Seller would have had a right thereto at the Closing Date. All expenses relating to the Branch Office which arise on and after the Closing Date, shall be paid by the Buyer. Section 2.04 Adjustments.It is understood that the books and records of the Seller may not be complete as of the Closing Date and that the exact amount or amounts comprising the Purchase Price may not have been included therein as of the Closing Date because items were not posted on the Closing Date, or for other reasons complete information with respect to such items was not otherwise available. The Purchase Price to be paid at Closing will be calculated as accurately as possible at the Closing Date based on the information then available. Within 14 days after the Closing Date, the Seller and the Buyer shall prepare a final closing statement setting forth the payment required pursuant to Section 2.01(c) of this Agreement based on the complete information which should be available and the final posting of items which shall have occurred by such date. Each party shall provide the other party full access to its books and records to enable the other party to verify the final calculation of the Purchase Price. Within 10 days after agreement by Buyer and Seller as to this final closing statement, the Buyer shall pay to the Seller or the Seller shall pay to the Buyer, as appropriate, the difference between the amount paid on the Closing Date and the amount required to be paid pursuant to the final closing statement, with interest thereon from the Closing Date to the date of payment at the Fed Funds Rate. ARTICLE III TRANSFER OF ASSETS Subject to the terms and conditions of this Agreement, on and as of the Closing Date, Seller shall assign, transfer, convey and deliver to Buyer the Assets as described in Section 3.01 through Section 3.07 of this Article III. Section 3.01 Real Estate.All of Seller’s right, title and interest on the Closing Date in and to the Real Estate, together with all of Seller’s rights in and to all improvements thereon, and 5 all easements associated therewith. Seller shall cause a Corporate Warranty Deed and Vendor’s Affidavit in the form of Exhibits 3.01 (a) and (b) to be delivered to Buyer on the Closing Date with respect to the Real Estate to effect such transfer. All Real Estate shall be delivered to Buyer free and clear of all Encumbrances (except taxes which are a lien but not yet payable and easements, rights-of-way, and other similar restrictions of record which do not have a material adverse effect on the value of the Real Estate). Section 3.02 Fixed Assets. (a)All of Seller’s right, title, and interest in and to the Fixed Assets free and clear of all Encumbrances other than the rights of lessors under leases. Seller shall cause a Bill of Sale and Assignment of such property in the form of Exhibit 3.02(a) to be delivered to Buyer on the Closing Date to effect such transfer. (b)Exhibit B sets forth the Fixed Assets, including the tangible personal property situated at the Branch Office including furniture, fixtures, equipment, and ATMs, which schedule identifies each item of such personal property with reasonable particularity, giving the net book value of such item on Seller’s books and describing any Encumbrances thereon. Seller hereby agrees that the personal property to be delivered on the Closing Date shall be substantially the same as the personal property set forth on Exhibit B, ordinary wear and tear excepted, provided, that in the event of material damage to the Fixed Assets, Seller shall have the option to repair or replace such Fixed Assets at Seller’s sole cost and expense. Seller shall assign to Buyer any manufacturer or supplier warranty covering such Fixed Assets. Section 3.03 Cash on Hand.All Cash on Hand at the Branch Office as of the close of business on the Closing Date, pursuant to the Bill of Sale and Assignment attached hereto as Exhibit 3.02(a). Section 3.04 Records and Telephone Numbers.All Records related to the Assets transferred or Liabilities assumed by Buyer hereunder and the Telephone Numbers shall be delivered and assigned to Buyer as of the close of business on the Closing Date pursuant to the Bill of Sale and Assignment attached hereto as Exhibit 3.02(a). Section 3.05 Contracts.All of Seller’s right, title and interest at the close of business on the Closing Date in and to the Contracts pursuant to the Assignment and Assumption Agreement attached hereto as Exhibit 2.02(a). Section 3.06 Prepaid Expenses.All of Seller’s right, title and interest as of the close of business on the Closing Date in and to the Prepaid Expenses pursuant to the Bill of Sale and Assignment attached hereto as Exhibit 3.02(a). Section 3.07 Retirement Accounts.With regard to each Retirement Account all of the Seller’s right, title and interest in and to the related plan or trustee arrangement, and in and to all assets held by Seller pursuant thereto, pursuant to the Retirement Account Transfer Agreement attached hereto as Exhibit 3.07. Pursuant to the terms of such Retirement Account Transfer Agreement, Buyer agrees to assume all of the fiduciary relationships of Seller arising out of any Retirement Accounts assigned to Buyer pursuant to this Section 3.07, and with respect to such 6 accounts, Buyer shall assume all of the obligations and duties of Seller as fiduciary and succeed to all such fiduciary relationships of Seller as fully and to the same extent as if Buyer had originally acquired, incurred, or entered into such fiduciary relationships. Notwithstanding anything in this Agreement to the contrary, however, Buyer will not assume or be responsible for any act or failure to act of Seller in connection with such Retirement Accounts on or prior to the Closing Date. Section 3.08 Allocation.The Buyer and Seller agree that the allocation of the Purchase Price will be made based on the relative fair market value of the assets and liabilities acquired, as required by Section 1060 of the Internal Revenue Code of 1986, as amended, and agree to utilize such allocation for federal income tax purposes (the “Purchase Price Allocation”). Such Purchase Price Allocation shall be mutually agreed to by Buyer and Seller prior to the Closing Date and will be consistently reflected by each party on their federal income tax returns and similar documents, including, but not limited to, Internal Revenue Service Form 8594. No party shall file any document or assert any position that conflicts or is inconsistent with such Purchase Price Allocation, and each party agrees to inform the other promptly upon receipt of any communication from (or forwarding any communication to) the Internal Revenue Service relating to Form 8594. Each party shall cooperate fully with the other in filing Form 8594. Section 3.09 Transfer Taxes.Buyer shall pay all transfer and conveyance taxes in connection with the transfer of the Assets to Buyer and Buyer shall pay all recording fees in connection with the transfer of the Real Estate to Buyer. Section 3.10 Destruction of Property.Seller will give Buyer prompt written notice of (a) any material fire or casualty on any of the Assets, and (b) any actual or threatened condemnation of all or any part of any of the Real Estate. Upon receipt of such notice, Buyer may, in its sole and exclusive discretion, within 14 days of receipt of such notice, elect either to: (x) close the Transactions, excluding the personal property or real property in question and deducting from the Purchase Price an amount equal to Seller’s financial reporting book value thereof; or (y) elect to close the Transactions, including the personal property or real property in question, in which event Seller shall (i) assign, transfer and set over unto Buyer all right, title and interest Seller has in and to any condemnation award, casualty award, insurance policy, insurance payment, or any manner of payment whatever in any way related to the condemnation or casualty, and (ii) in the event of a casualty, extend Buyer a credit against the Purchase Price in the amount of any deductible carried under any policy of insurance; provided, however, that in the event of a material fire or casualty affecting the Branch Office, Buyer may in its sole discretion, within 14 days of receipt of such notice, elect to terminate this Agreement, in which event neither party shall have any further liability or obligation to the other. For purposes hereof a “material fire or casualty” is one whose cost of repair is reasonably estimated by Buyer to be more than $25,000. ARTICLE IV CLOSING Section 4.01 Closing Date.The closing (“Closing”) under this Agreement shall be held at such time and place as shall be mutually agreeable to the parties, as promptly as practicable and no later than 15 days after the fulfillment or waiver of all the terms and conditions contained in Article IX of this Agreement. 7 The date on which the Closing is to be held is herein called the “Closing Date.” The Closing shall be deemed to occur at 11:59 p.m. Central Standard Time on the Closing Date, and the Branch Office will close for business at 3:00 p.m. Central Standard Time on the Closing Date. Section 4.02 Closing Payment.The cash amount owed to Seller by Buyer or by Buyer to Seller pursuant to Section 2.01(c) will be paid by Buyer or Seller, as applicable, by wire transfer in immediately available funds on the Closing Date. Section 4.03 Deliveries by Seller.At or prior to the Closing, Seller shall deliver to Buyer the documents set forth in Section 9.02(c) of this Agreement, and on the Closing Date, Seller shall deliver possession of the Assets to Buyer. Section 4.04 Deliveries by Buyer.At or prior to the Closing, Buyer shall deliver to Seller the documents set forth in Section 9.01(c) of this Agreement. ARTICLE V REPRESENTATIONS AND WARRANTIES OF SELLER On or prior to the date hereof, Seller has delivered to Buyer a schedule (“Disclosure Schedule”) setting forth, among other things, items the disclosure of which is necessary or appropriate either (i) in response to an express disclosure requirement contained in a provision hereof or (ii) as an exception to one or more representations or warranties contained in this Article V or to one or more of Seller’s covenants contained in Article VII. Seller represents and warrants to Buyer, as follows: Section 5.01 Organization and Authority.Seller is a commercial bank organized, validly existing, and in good standing (to the extent applicable) under the laws of the State of Indiana with full power and authority to carry on its business as now being conducted and to own and operate the properties which it owns and/or operates, including the Branch Office. The execution, delivery, and performance by Seller of this Agreement are within its corporate power and have been duly authorized by all necessary corporate action on its part. This Agreement has been duly executed and delivered by Seller and constitutes its valid and legally binding obligation, enforceable against it in accordance with its terms, subject to bankruptcy, receivership, insolvency, reorganization, moratorium or similar laws affecting or relating to creditors’ rights generally and subject to general principles of equity. Section 5.02 Conflicts; Consents; Defaults.Except as may be set forth in the Disclosure Schedule, neither the execution and delivery of this Agreement by Seller nor the consummation of the Transactions will (i) conflict with, result in the breach of, constitute a default under or accelerate the performance required by, any order, law, regulation, contract, instrument or commitment to which Seller is a party or by which it is bound, (ii) violate the articles of incorporation or bylaws of Seller, (iii) require any consent, approval, authorization or filing under any law, regulation, judgment, order, writ, decree, permit, license or agreement to which Seller is a party other than any required regulatory approvals of the OTS or any other Governmental Authority. 8 Section 5.03 Title to Real Estate.Except as may be disclosed in the Disclosure Schedule, (i) Seller has good, marketable and insurable title to the Real Estate, free and clear of all Encumbrances (except taxes which are a lien but not yet payable and easements and rights-of-way; (ii) the Real Estate complies in all material respects with all applicable private agreements, zoning requirements and, to Seller's knowledge, other governmental laws and regulations relating thereto; and (iii) there are no condemnation proceedings pending or, to Seller's knowledge, threatened with respect to the Real Estate. Section 5.04 Title to Assets Other Than Real Estate.Seller is the lawful owner of and has good and marketable title to Cash on Hand, Prepaid Expenses, the Fixed Assets owned by it, and all Records, free and clear of all Encumbrances. Each item of tangible personal property included in the Seller Assets is in good repair and good operating condition, ordinary wear and tear excepted, is suitable for immediate use in the ordinary course of Seller’s banking business and, subject to the foregoing representation, will be received by Buyer in "AS IS, WHERE IS" condition, with no warranties or guarantees by Seller as to future performance, fitness for particular purpose, merchantability or otherwise, except those related to title. Section 5.05 Deposits. (a)Seller has delivered to Buyer a true and complete copy of the account forms for all Deposits offered by Seller. Except as listed in the Disclosure Schedule, all the accounts related to the Deposits are in material compliance with all applicable laws, orders and regulations and were originated in material compliance with all applicable laws, orders and regulations. (b)Exhibit 5.05(b) is a true and correct schedule of the Deposits prepared as of the date indicated thereon (which shall be updated through the Closing Date), listing by category and the amount of such deposits, together with the amount of Accrued Interest thereon. All Deposits are insured to the fullest extent permissible by the FDIC. Subject to the receipt of all requisite regulatory approvals, Seller has and will have at the Closing Date all rights and full authority to transfer and assign the Deposits without restriction. As of the date hereof, with respect to the Deposits: (1)Subject to items returned without payment in full (“Return Items”) and immaterial bookkeeping errors, all interest accrued or accruing on the Deposits has been properly credited thereto, and properly reflected on Seller’s books of account, and Seller is not in default in the payment of any thereof; (2)Subject to Return Items and immaterial bookkeeping errors, Seller has timely paid and performed all of its obligations and liabilities relating to the Deposits as and when the same have become due and payable; (3)Subject to immaterial bookkeeping errors, Seller has administered all of the Deposits in accordance with applicable fiduciary duties and good and sound financial practices and procedures, and has properly made all appropriate credits and debits thereto; and 9 (4)None of the Deposits are subject to any Encumbrances or any legal restraint or other legal process, other than loans secured by the Deposits, customary court orders, levies, and garnishments affecting the depositors, all of which Encumbrances are described on Exhibit 5.05(b). Section 5.06 Contracts.The Disclosure Schedule lists or describes the following: (a)Each lease or license with respect to the Real Estate or the Fixed Assets to which Seller is a party whether as lessee or lessor or licensee or licensor; (b)The name, annual salary and primary department assignment as of December 31, 2009, of each employee of Seller at the Branch Office and any employment or consulting agreement or arrangement with respect to each such person; and (c)Final and complete copies of each document, plan or contract listed and described in the Disclosure Schedule pursuant to this Section 5.06 have been provided to Buyer. Section 5.07 Tax Matters.Except as set forth in the Disclosure Schedule, Seller has filed with the appropriate governmental agencies all federal, state and local income, franchise, excise, sales, use, real and personal property and other tax returns and reports required to be filed by it with respect to the Assets or the Branch Office. Seller is not (a) delinquent in the payment of any such taxes shown on such returns or reports or on any assessments received by it for such taxes; (b) aware of any pending or threatened examination for income taxes for any year by the IRS or any state tax agency; (c) subject to any agreement extending the period for assessment or collection of any federal or state tax; or (d) a party to any action or proceeding with, nor has any claim been asserted against it by, any Governmental Authority for assessment or collection of taxes. To Seller's knowledge, Seller is not the subject of any threatened action or proceeding by any Governmental Authority for assessment or collection of taxes relating to the Branch Office. Section 5.08 Employee Matters. (a)Except as may be disclosed in the Disclosure Schedule, Seller has not entered into any collective bargaining agreement with any labor organization with respect to any group of employees of the Seller working at the Branch Office, and to the knowledge of the Seller, there is no present effort nor existing proposal to attempt to unionize any group of such employees of the Seller. (b)Except as may be disclosed in the Disclosure Schedule with respect to employees working at the Branch Office, (i) to Seller's knowledge, Seller is and has been in material compliance with all applicable laws respecting employment and employment practices, terms and conditions of employment and wages and hours, including, without limitation, any such laws respecting employment discrimination and occupational safety and health requirements, and the Seller is not engaged in any unfair labor practice; (ii) there is no unfair labor practice complaint against Seller pending or, to the knowledge of Seller, threatened before the National Labor Relations Board; (iii) there is no labor dispute, strike, slowdown or stoppage actually pending or, to the knowledge of Seller, 10 threatened against or directly affecting Seller; and (iv) Seller has not experienced any work stoppage or other such labor difficulty during the past 5 years. Section 5.09 Environmental Matters. (a)As used in this Agreement, “Environmental Laws” means all local, state and federal environmental, health and safety laws and regulations in all jurisdictions in which Seller has done business or owned, leased or operated property, including, without limitation, the Federal Resource Conservation and Recovery Act, the Federal Comprehensive Environmental Response, Compensation and Liability Act, the Federal Clean Water Act, the Federal Clean Air Act, and the Federal Occupational Safety and Health Act. (b)Except as may be disclosed in the Disclosure Schedule, to Seller's knowledge, no activity or condition exists at or upon the Real Estate that violates any Environmental Law, and no condition has existed or event has occurred with respect to the Real Estate that, with notice or the passage of time, or both, would constitute a violation of any Environmental Law or obligate (or potentially obligate) Seller to remedy, stabilize, neutralize or otherwise alter the environmental condition of the Real Estate where the aggregate cost of such actions would be material to Seller. Except as may be disclosed in the Disclosure Schedule, to Seller's knowledge, Seller has not received any notice from any person or entity that the operation or condition of any of the Real Estate is or was in violation of any Environmental Law or that Seller is responsible (or potentially responsible) for the cleanup or other remediation of any pollutants, contaminants, or hazardous or toxic wastes, substances or materials at, on or beneath any such property. Section 5.10 Litigation.Except as set forth in the Disclosure Schedule, there is no action, suit, proceeding or investigation pending against Seller or to the best knowledge of Seller threatened against or affecting Seller, before any court or arbitrator or any governmental body, agency, or official involving a monetary claim for $25,000 or more or equitable relief (i.e., specific performance or injunctive relief) relating to the Branch Office, operations at the Branch Office, or employees working at the Branch Office. Seller is not aware of any facts that would reasonably afford a basis for any such action, suit, proceeding or investigation. Section 5.11 Performance of Obligations.Seller has performed in all material respects all obligations required to be performed by it to date under the Contracts and the Deposits, and Seller is not in material default under, and no event has occurred which, with the lapse of time or action by a third party, could result in a material default under, any such agreements or arrangements. Section 5.12 Compliance with Law.Seller has all licenses, franchises, permits and other governmental authorizations that are legally required to enable it to conduct its business in all material respects at the Branch Office and has conducted its business at the Branch Office in compliance in all material respects with all applicable federal, state and local statutes, laws, regulations, ordinances, rules, judgments, orders or decrees applicable thereto or to the 11 employees conducting such business. To Seller's knowledge, the Branch Office complies with all applicable requirements of the Americans with Disabilities Act. Section 5.13 Brokerage.There are no existing claims or agreements for brokerage commissions, finders’ fees, or similar compensation in connection with the Transactions contemplated by this Agreement payable by Seller. Section 5.14 Records.The Records to be delivered to Buyer under Section 2.01(a) of this Agreement are and shall be sufficient to enable Buyer to conduct a banking business with respect thereto under the same standards as Seller has heretofore conducted such business. Section 5.15 Insurance.The Real Estate and the Fixtures are adequately insured by financially sound and reputable insurers in such amounts and against fire and other risks insured against by extended coverage and public liability insurance, as is customary with banks of similar size. The Disclosure Schedule sets forth, for each material policy of insurance maintained by Seller with respect to the Branch Office the amount and type of insurance, the name of the insurer and the amount of the annual premium. All amounts due and payable under such insurance policies are fully paid, and all such insurance policies are in full force and effect. Section 5.16 Regulatory Enforcement Matters.Except as may be disclosed in the Disclosure Schedule, the Seller is not subject to, and has received no notice or advice that it may become subject to, any order, agreement or memorandum of understanding with any federal or state agency charged with the supervision or regulation of banks or bank holding companies or engaged in the insurance of financial institution deposits or any other governmental agency having supervisory or regulatory authority with respect to Seller. Section 5.17 Community Reinvestment Act.Seller received a rating of “Satisfactory” in its most recent examination or interim review with respect to the Community Reinvestment Act. Seller has not been advised of any supervisory concerns regarding its compliance with the Community Reinvestment Act. Section 5.18 Regulatory Approvals.The information furnished or to be furnished by Seller for the purpose of enabling Seller or Buyer to complete and file all requisite regulatory applications is or will be true and complete as of the date so furnished. There are no facts known to the Seller which Seller has not disclosed to the Buyer in writing, which, insofar as Seller can now reasonably foresee, may have a material adverse effect on the ability of the Buyer or Seller to obtain all requisite regulatory approvals or to perform its obligations pursuant to this Agreement. Section 5.19 Disclosure.No representation or warranty contained in this Article V and no statement or information relating to Seller or any Assets or Liabilities contained in (i) this Agreement (including the Schedules and Exhibits hereto), or (ii) in any certificate or document furnished or to be furnished by or on behalf of Seller to Buyer pursuant to this Agreement, contains or will contain any untrue statement of a material fact or omits or will omit to state a material fact necessary to make the statements made herein or therein, in light of the circumstances in which they were made, not misleading. 12 ARTICLE VI REPRESENTATIONS AND WARRANTIES OF BUYER Buyer represents and warrants to Seller as follows: Section 6.01 Organization and Authority.Buyer is a federal savings bank duly organized and validly existing under the laws of the United States of America with full power and authority to carry on its business as now being conducted and to own and operate the properties which it now owns and/or operates. The execution, delivery, and performance by Buyer of this Agreement are within Buyer’s corporate power, have been duly authorized by all necessary corporate action. This Agreement has been duly executed and delivered by Buyer and constitutes the valid and legally binding obligation of Buyer, enforceable against it in accordance with its terms, subject to bankruptcy, receivership, insolvency, reorganization, moratorium or similar laws affecting or relating to creditors’ rights generally and subject to general principles of equity. Section 6.02 Conflicts; Defaults.Neither the execution and delivery of this Agreement by Buyer nor the consummation of the Transactions will (i) conflict with, result in the breach of, constitute a default under, or accelerate the performance required by, the terms of any order, law, regulation, contract, instrument or commitment to which Buyer is a party or by which Buyer is bound, (ii) violate the charter or bylaws of Buyer, (iii) require any consent, approval, authorization or filing under any law, regulation, judgment, order, writ, decree, permit or license to which Buyer is a party or by which Buyer is bound, other than any required regulatory approvals of the OTS. Buyer is not subject to any agreement or understanding with any regulatory authority which would prevent or adversely affect the consummation by Buyer of the transactions contemplated by this Agreement. Section 6.03 Litigation.There is no action, suit, proceeding or investigation pending against Buyer, or to the knowledge of Buyer, threatened against or affecting Buyer, before any court or arbitrator or any governmental body, agency or official which alone or in the aggregate would, if adversely determined, adversely affect the ability of Buyer to perform its obligations under this Agreement or which in any manner questions the validity of this Agreement. Buyer is not aware of any facts that would reasonably afford a basis for any such action, suit, proceeding or investigation. Section 6.04 Regulatory Approvals.The information furnished or to be furnished by Buyer for the purpose of enabling Seller or Buyer to complete and file all requisite regulatory applications is or will be true and complete as of the date so furnished. Except as set forth in the Disclosure Schedule, there are no facts known to the Buyer which, insofar as Buyer can now reasonably foresee, may have a material adverse effect on the ability of the Buyer or Seller to obtain all requisite regulatory approvals or to perform its obligations pursuant to this Agreement. Section 6.05 Community Reinvestment Act.Buyer received a rating of “Satisfactory” in its most recent examination or interim review with respect to the Community Reinvestment Act. Except as set forth in the Disclosure Schedule, Buyer has not been advised of any supervisory concerns regarding its compliance with the Community Reinvestment Act. 13 Section 6.06 Brokerage.There are no existing claims or agreements for brokerage commissions, finders’ fees, or similar compensation in connection with the Transactions contemplated by this Agreement payable by Buyer. Section 6.07 Antitrust.Buyer has no knowledge that it will be required to divest deposit liabilities, branches, loans or any business or line of business as a condition to the receipt of any requisite regulatory approval in connection with the Transactions contemplated by this Agreement. Section 6.08 Pro Forma Capital Requirements.Buyer is and, on a pro forma basis giving effect to the transactions, will be (a) at least "adequately capitalized", as defined for purposes of the Federal Deposit Insurance Act and the rules and regulations promulgated thereunder, and (b) in compliance with all capital requirements, standards and ratios required by each state or federal regulator with jurisdiction over Buyer, and, to Buyer’s knowledge, no such regulator is likely to, or has indicated that it will, condition any regulatory approval required in connection with the Transactions contemplated by this Agreement upon an increase in Buyer's capital or compliance with any capital requirement, standard or ratio. Section 6.09 Disclosure.No representation or warranty contained in this Article VI and no statement or information relating to Buyer contained in (i) this Agreement (including the Schedules and Exhibits hereto), or (ii) in any certificate or document furnished or to be furnished by or on behalf of Buyer to Seller pursuant to this Agreement, contains or will contain any untrue statement of a material fact or omits or will omit to state a material fact necessary to make the statements made herein or therein, in light of the circumstances in which they were made, not misleading. ARTICLE VII COVENANTS Section 7.01 Reasonable Best Efforts.Subject to the terms and conditions of this Agreement, each of Seller and Buyer agrees to use its reasonable best efforts in good faith to take, or cause to be taken, all actions, and to do, or cause to be done, all things necessary, proper or desirable, or advisable under applicable laws, so as to permit consummation of the Transactions as promptly as practicable and shall cooperate fully with the other party hereto to that end. Section 7.02 Press Releases.Each of Buyer and Seller agree that it will not, without the prior approval of the other party, issue any press release or written statement for general circulation relating to the transactions contemplated hereby (except for any release or statement that, in the opinion of outside counsel to such party, is required by law or regulation and as to which such party has used its best efforts to discuss with the other party in advance, provided that such release or statement has not been caused by, or is not the result of, a previous disclosure by or at the direction of such party or any of its representatives that was not permitted by this Agreement). 14 Section 7.03 Access to Records and Information; Personnel; Customers. (a)Upon reasonable advance notice, Seller shall afford to the officers and authorized representatives of Buyer reasonable access during regular business hours to the offices, properties, books, contracts, commitments and records of Seller in order that Buyer, at Buyer's sole expense, may have full opportunity to make a reasonable review and investigation of the Deposits, Assets, Liabilities and the operations of the Branch Office. The officers of Seller shall furnish Buyer with such additional financial and operating data and other information relating to the assets, properties and business of Seller as Buyer shall from time to time reasonably request.Nothing in this Section 7.03 shall be deemed to require Seller to disclose information it cannot lawfully disclose or to breach any obligation of confidentiality or to reveal any proprietary information, trade secrets or marketing, business or strategic plans not related to the transactions contemplated by this Agreement. (b)Following the execution of this Agreement, Buyer may, at its own expense, be entitled to meet and communicate with, and deliver information, brochures, bulletins, press releases, and other communications to Branch Office customers of Seller concerning the Transactions and concerning the business and operations of Buyer; provided, however, that (i) Seller shall be entitled to attend any such meetings and must approve any such written communications before they are sent, which approval shall not be unreasonably withheld, and (ii) no such meetings shall occur, nor such written communications sent, until Buyer has obtained all regulatory approvals from each Governmental Authority required to approve the Transactions contemplated by this Agreement. Section 7.04 Operation in Ordinary Course.From the date hereof to the Closing Date, Seller shall: (a) not engage in any transaction affecting the Branch Office, the Deposits, the Liabilities, or the Assets except in the ordinary course of business, and shall operate and manage its business in the ordinary course consistent with past practices; (b) use reasonable best efforts to maintain the Branch Office in a condition substantially the same as on the date of this Agreement, reasonable wear and use excepted; and (c) use reasonable best efforts to duly maintain compliance with all laws, regulatory requirements and agreements to which it is subject or by which it is bound. Without limiting the generality of the foregoing, prior to the Closing Date, Seller shall not, without the prior written consent of Buyer, which consent shall not be unreasonably withheld: (a)fail to maintain the Fixed Assets and Real Estate in their present state of repair, order and condition, reasonable wear and tear and casualty excepted; (b)fail to comply, in all material respects, with all applicable laws and regulations relating to its operations; (c)authorize or enter into any contract or amend, modify or supplement any contract relating to or affecting its Branch Office operations or involving any of the Assets or Liabilities; 15 (d)do any act which, or omit to do any act the omission of which, could cause a breach of any Contract; (e)undertake any actions which are inconsistent with a program to use all reasonable efforts to maintain good relations with its Branch Office employees or customers; (f)transfer, assign, encumber, or otherwise dispose of, or enter into any contract, agreement, or understanding to transfer, assign, encumber, or otherwise dispose of, any of the Assets except in the ordinary course of business; (g)invest in any Fixed Assets or improvements except for commitments previously disclosed to Buyer in writing, made on or before the date of this Agreement for replacements of furniture, furnishings and equipment, for normal maintenance and refurbishing, purchased or made in the ordinary course of business and for emergency and casualty repairs and replacements; (h)increase or agree to increase the salary, remuneration, or compensation of its employees or pay or agree to pay any uncommitted bonus to any Branch Office employee, except for normal merit raises consistent with past practice; (i)pay incentive compensation to Branch Office employees for purposes of retaining their services or maintaining Deposit levels through the Closing Date; (j)enter into or renew any employment agreements with Branch Office employees of Seller; (k)amend or modify any of its promotional, deposit account or account loan practices of the Branch Office other than amendments or modifications in the ordinary course of business or otherwise consistent with the provisions of this Agreement; (l)fail to maintain deposit rates substantially in accord with past standards and practices; or (m)change or amend its schedules or policies relating to service charges or service fees. Section 7.05 Regulatory Applications and Third Party Consents.As promptly as practicable after the date of this Agreement, Buyer shall file all applications, filings, notices, consents, permits, requests, or registrations required to obtain authorizations of any Governmental Authority and Buyer and Seller shall use their best efforts to obtain all consents of third parties necessary to consummate the Transactions. Each party agrees to use its reasonable best efforts to cooperate in connection with obtaining such authorizations and consents. Each party will keep the other party apprised of the status of material matters relating to completion of the Transactions. Copies of applications and correspondence with such Governmental Authorities shall be promptly provided to the other party. Each of Buyer and Seller agree, upon request, to furnish the other party with all information concerning itself and its respective directors, officers and shareholders and such other matters as may be reasonably necessary or 16 advisable in connection with any filing, notice or application made by or on behalf of Buyer or Seller to any third party or Governmental Authority. Section 7.06 Title Insurance and Surveys. (a)The Seller and the Buyer shall use their reasonable best efforts to order within 5 business days of the date hereof, with respect to the Real Estate: (1)a commitment for an ALTA 2006 owner’s title insurance policy for the Real Estate (each, a “Title Commitment”) issued on a date subsequent to the date hereof by a title company agreed to by the Buyer and the Seller (the “Title Insurer”), insuring the fee simple title of the Buyer in the Real Estate, including any easements appurtenant thereto, in an amount equal to Buyer’s reasonable estimated value of the Real Estate, which shall include: (i) an extended coverage endorsement guaranteeing the deletion of all general or standard exceptions customarily contained in an ALTA 2006 owners title insurance policy, (ii) an ALTA Endorsement 3.1 (Zoning Complete Structure) as amended to include parking, (iii) a tax parcel endorsement, (iv) a subdivision endorsement, and (v) such other endorsements as Buyer deems necessary and appropriate; (2)legible copies of all documents cited, raised as exceptions or noted in the Title Commitment or the Survey (as defined below) with respect to the Real Estate to the extent reasonably available (“Title Documents”); and (3)a survey for the Real Estate prepared in accordance with current ALTA/ACSM land survey standards by a registered land surveyor agreed to by the Buyer and the Seller and licensed in Indiana (the “Surveyor”), which references the 2005 requirements adopted by ALTA/ACSM and NSPS, certified as of a date subsequent to the date hereof and showing with respect to such Real Estate:(A)the legal description; (B) Table A, Items 1 (monuments placed and set), 2 (vicinity map), 3 (flood zone designation), 4 (gross land area), 6 (setback, height and area restrictions per zoning and/or building code), 7a (exterior dimensions of all buildings at ground level), 7b (square footage of exterior footprint and gross floor area), 7c (measured height of buildings), 8 (visible improvements), 9 (parking, including the number of spaces on the subject property), 10 (indication of access), 11b (evidence of utilities per observation and plans), 13 (names of adjoining owners of platted land), 14 (distance to nearest intersecting streets), 16 (evidence of earth moving), 17 (changes to right of way) and 18 (evidence of dump site) and show them thereon (each, a “Survey”).
